

116 SRES 795 ATS: Relating to the death of the Honorable Roger William Jepsen, former United States Senator for the State of Iowa.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 795IN THE SENATE OF THE UNITED STATESDecember 7, 2020Mr. Grassley (for himself and Ms. Ernst) submitted the following resolution; which was considered and agreed to RESOLUTIONRelating to the death of the Honorable Roger William Jepsen, former United States Senator for the State of Iowa.Whereas Roger William Jepsen was born in Cedar Falls, Iowa, and grew up on a nearby family farm;Whereas Roger William Jepsen attended Iowa State Teachers College, which is known today as the University of Northern Iowa, and later attended Arizona State University, where he earned a bachelor’s degree in psychology in 1950 and a master’s degree in guidance counseling in 1953;Whereas Roger William Jepsen served his country in the United States Army for 14 years as a paratrooper in the 82nd Airborne Division and later in the Army Reserve;Whereas Roger William Jepsen was elected to the Board of Supervisors of Scott County, Iowa, as an Iowa State Senator, and as the Lieutenant Governor of Iowa;Whereas Roger William Jepsen was elected to the Senate in 1978 and served the people of Iowa in the Senate with honor and distinction for 1 term;Whereas Roger William Jepsen was appointed by President Reagan as Special Representative of the President to Madagascar in 1985 and to the State of Israel on the occasion of the funeral of Moshe Dayan; andWhereas Roger William Jepsen was known for his dedication to the State of Iowa, his fiscal responsibility, and his work on farm policy: Now, therefore, be itThat— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Roger William Jepsen, former member of the United States Senate from the State of Iowa;(2)the Senate respectfully requests that the Secretary of the Senate—(A)communicate this resolution to the House of Representatives; and(B)transmit an enrolled copy of this resolution to the family of the Honorable Roger William Jepsen; and(3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Roger William Jepsen. 